Citation Nr: 1524975	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  10-36 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for diabetes mellitus (DM) with erectile dysfunction, currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION


The Veteran served on active duty from June 1967 to March 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of an increased rating for diabetic retinopathy as well as service connection for posttraumatic stress disorder, pancreas disorder, pulmonary nodules, and low back disorder, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In conjunction with his claim for an increased rating, the Veteran was afforded a VA examination in July 2009.  At that time, he reported that he used insulin twice per day, had hypoglycemic episodes of once or twice per month but no ketoacidosis episodes, and had one hospitalization.  

Since that examination, the Veteran asserted that his DM has worsened, requiring insulin of 4-5 times per day per an August 2010 correspondence.  The Veteran and his representative have both requested a new VA examination, particularly since the last VA examination was almost six years ago.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  He should be afforded a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran updated VCAA notice specifically pertaining to an increased rating for DM with erectile dysfunction.  

2.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected DM with erectile dysfunction.  The examiner should review the record prior to examination.  

The examiner should indicate if the Veteran has DM requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

